Case 2:17-cv-02118-SHL-dkv Document 122 Filed 10/24/19 Page 1 of 1              PageID 1007




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

  JASON SMALL,                                  )
                                                )
         Plaintiff,                             )
  v.                                            )         No. 2:17-cv-02118-SHL-dkv
                                                )
  MEMPHIS LIGHT, GAS & WATER,                   )
         Defendant.                             )
                                                )

                                            JUDGMENT


 JUDGMENT BY COURT. This action having come before the Court on Petitioner Jason
 Small’s Complaint (ECF No. 1), filed February 21, 2017,

 IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that, in accordance with
 this Court’s Order Granting Defendant’s Motion for Summary Judgment, filed September 11,
 2018 (ECF No. 102), Judgment is entered and the matter is hereby DISMISSED.

 APPROVED:

 s/ Sheryl H. Lipman
 SHERYL H. LIPMAN
 UNITED STATES DISTRICT JUDGE

 October 24, 2019
 Date
